Citation Nr: 0319413	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
feet.

2.	Whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
bone spurs of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

While this case was most recently at the Board, development 
was attempted on these issues by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  However, pertinent 
provisions of 38 C.F.R. § 19.9 were invalidated by the United 
States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, Nos. 327 F.3d 1399 (Fed. Cir. 2003).  

In the instant case, an orthopedic examination of the 
veteran's feet was requested to determine what, if any, 
disability the veteran had in his feet, and whether any 
disability of the feet was related to service.  A statement 
from a VA medical facility appears to indicate that a request 
was entered at the proper facility for the veteran to be 
scheduled for a VA examination.  However, it is unclear 
whether that examination was ever scheduled, and if so, 
whether the veteran was ever notified of, and appeared for, 
that examination.  There is no copy of any letter in the 
veteran's claims file addressed to the veteran indicating 
that he had been scheduled for a VA examination.  In light of 
these facts, and in light of the fact that the regulations 
allowing the Board to undertake development in the first 
place have been invalidated, the Board is reluctant to 
adjudicate the veteran's claim without ensuring that the 
veteran has been given notice of his scheduled examination, 
and been given all due consideration entitled to him under 
the law. 



Accordingly, the case is REMANDED for the following 
development:

1.	Please determine whether the veteran has been 
scheduled for, and appeared for, a comprehensive VA 
examination, as requested in a development memorandum 
dated April 2003.  If so, please skip to remand 
request number 2.  If not, please send the veteran 
for a comprehensive VA orthopedic examination.  Send 
the claims file to the examiner for review, and 
request that he indicate such review has been 
performed.  The examiner should specifically review 
the veteran's service medical records, to include 
records from June and July 1945, which show 
osteoporosis of the head of the first metatarsal, and 
an old complete fracture of the head of the first 
metatarsal.  All indicated tests and studies should 
be undertaken.  Have the examiner indicate what foot 
disabilities, if any, that the veteran is found to 
have, and whether it is at least as likely as not 
that any current foot disability he has is due to any 
incident or injury in service.  The examiner should 
specifically indicate whether the veteran currently 
has bone spurs, and if so, whether these are related 
to service, and whether the veteran currently has 
arthritis of the feet, and if so, whether it is 
related to service.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If he fails to report for an 
examination, the medical center should certify the 
address to which the notice letter was sent, and 
certify that the letter was not returned as 
undeliverable.

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

4.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claim on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




